Citation Nr: 1340341	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a higher level of Special Monthly Compensation in excess of that provided under 38 U.S.C. § 1114(k) for service-connected bilateral hearing loss evaluated as 100 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected atrial fibrillation treated with a cardiac pacemaker.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a condition manifested by fatigue due to a cardiac pacemaker.

5.  Entitlement to service connection for a condition manifested by loss of stamina due to a cardiac pacemaker.

6.  Entitlement to service connection for a condition manifested by loss of pulmonary function due to a cardiac pacemaker.
7.  Entitlement to service connection for a condition manifested by dizziness due to a cardiac pacemaker.

8.  Entitlement to service connection for vascular disease of the right foot and lower extremity secondary to service-connected coronary artery disease (CAD).

9.  Entitlement to service connection for vascular disease of the left foot and lower extremity secondary to service-connected CAD.

10.  Entitlement to service connection for vascular disease of the right upper extremity secondary to service-connected CAD.

11.  Entitlement to service connection for vascular disease of the left upper extremity secondary to service-connected CAD.

12.  Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to service-connected CAD.

13.  Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to service-connected CAD.

14.  Entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to service-connected CAD.

15.  Entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to service-connected CAD.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010, January 2012, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In his October 2010 and February 2013 Appeals To Board Of Veterans' Appeals (VA Form 9s), the Veteran requested a personal hearing before a Veterans Law Judge at a local VA office, which was subsequently scheduled for June 25, 2013.  However, on June 25, 2013, the Veteran called the RO and indicated that his car had broken down on his way to the hearing.  See the VA Form 21-0820, Report of General Information, dated June 2013.  He requested that his hearing be rescheduled.  Id.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

The Board finds that the Veteran in the present appeal has made a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to determine whether he now wants a Board video conference hearing or a Travel Board hearing at the RO.  Schedule the Veteran for the Board hearing of his choosing -video conference or Travel Board.  (If he makes no election, schedule him for a Travel Board hearing.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

